J-S73024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

AMOS JARARD TAYLOR,

                         Appellant                  No. 617 WDA 2018


      Appeal from the Judgment of Sentence Entered January 2, 2018
         In the Court of Common Pleas of Westmoreland County
           Criminal Division at No(s): CP-65-CR-0001489-2017

BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED JANUARY 23, 2019

      Appellant, Amos Jarard Taylor, appeals from the judgment of sentence

of an aggregate term of four to ten years’ incarceration, imposed after a jury

convicted him of sexual assault, 18 Pa.C.S. § 3124.1, indecent assault without

consent, 18 Pa.C.S. § 3126(a)(1), and corruption of minors, 18 Pa.C.S. §

6301(a)(1)(ii). We affirm.

      We need not reiterate the procedural history and factual background of

this case, as the trial court set forth a comprehensive summary of both in its

April 16, 2018 opinion and order, which it subsequently relied on as its

Pa.R.A.P. 1925(a) opinion. See Trial Court Opinion and Order, 4/16/2018, at

1-6 (“TCO”); Rule 1925(a) Opinion, 5/10/2018, at 1 (unnumbered, single

page). Appellant presently raises the following issues for our review:
         1. Whether the Court of Common Pleas erred in determining
            the jury’s verdicts were based on sufficient evidence?
J-S73024-18


           2. Whether the Court of Common Pleas erred [in concluding]
              the jury’s verdicts were [not] against the weight of the
              evidence?

Appellant’s Brief at 2.

         We have reviewed the thorough and well-crafted opinion drafted by the

Honorable Rita Donovan Hathaway of the Court of Common Pleas of

Westmoreland County.            We conclude that Judge Hathaway’s opinion

accurately and thoroughly disposes of Appellant’s first issue, in which he

challenges the sufficiency of the evidence underlying his convictions. See TCO

at 6-9.1 Accordingly, we adopt Judge Hathaway’s opinion as our own on this

issue.

         In Appellant’s second issue, he contests the weight of the evidence to

sustain his convictions. Appellant argues that “[t]he alleged victim presented

multiple accounts of the alleged sexual contact with differing detail and

chronology.” Appellant’s Brief at 13-14. Specifically, he says that “[d]uring

each of the alleged events, [the victim] recounted either being in the presence

of a sleeping relative, being unable to awake nearby sleeping relatives, or

choosing not to wake them in order not to inconvenience them.” Id. at 14.

He claims that “[n]one of the other eight … occupants of the home at the time

____________________________________________


1 On appeal, Appellant argues that “[t]he Commonwealth failed to produce
sufficient evidence to convict … Appellant given the alleged victim[’s]
perceived lack of credibility and the dearth of physical evidence.” Appellant’s
Brief at 9. We observe that this argument challenges the weight of the
evidence, not the sufficiency of it. See Commonwealth v. Gaskins, 692
A.2d 224, 227 (Pa. Super. 1997) (“[C]redibility determinations are made by
the fact finder and … challenges thereto go to the weight, and not the
sufficiency, of the evidence.”).

                                           -2-
J-S73024-18



of the alleged events produced any evidence of any inappropriate contact

between … Appellant and [the victim].”        Id.   Further, he claims that “the

Commonwealth failed to produce any physical evidence of any of the crimes,

including corroborating text messages, recordings, or audiotapes of …

Appellant’s alleged confession.” Id. (citation omitted).

      We apply the following standard of review:
      As a general rule, the weight of the evidence is exclusively for the
      fact finder who is free to believe all, part or none of the evidence
      and to determine the credibility of the witnesses. We cannot
      substitute our judgment for that of the finder of fact. We may
      only reverse the lower court’s verdict if it is so contrary to the
      evidence as to shock one’s sense of justice. Moreover, where the
      trial court has ruled on the weight claim below, our role is not to
      consider the underlying question of whether the verdict is against
      the weight of the evidence. Rather, appellate review is limited to
      whether the trial court palpably abused its discretion.

Commonwealth v. Castlehun, 889 A.2d 1228, 1234 (Pa. Super. 2005)

(internal citations and quotation marks omitted).

      Here, the trial court rejected Appellant’s weight claim. It explained that

“the jury determined that [the victim’s] testimony was credible in that it

established [Appellant’s] guilt beyond a reasonable doubt at several counts.

It is not the [c]ourt’s role to disturb the jury’s credibility determinations.” TCO

at 11.   Further, it opined that, “[b]ased on the [c]ourt’s own independent

review of the record, the guilty verdict did not shock the [c]ourt’s sense of

justice, nor was it the result of pure conjecture.” Id.

      Although there were inconsistencies in the victim’s testimony, no

physical evidence of any of the offenses, and a lack of testimony by other



                                       -3-
J-S73024-18



occupants in the home pertaining to inappropriate contact between the victim

and Appellant, we cannot conclude that the trial court abused its discretion

when it concluded that the jury’s verdict did not shock its sense of justice.

Accordingly, no relief is due.

      First, regarding any inconsistencies in the victim’s testimony, the trial

court correctly discerned that the jury determines the credibility of witnesses.

In this case, the jury found the victim to be credible despite conflicts and

peculiarities in her testimony. See Castlehun, 889 A.2d at 1234 (“[T]he fact

finder … is free to believe all, part or none of the evidence and to determine

the credibility of the witnesses.”) (citation omitted).    Second, concerning

physical evidence, this Court has previously rejected similar weight arguments

based on a purported lack of it. See Commonwealth v. Diaz, 152 A.3d

1040, 1047 (Pa. Super. 2016) (determining that the trial court did not abuse

its discretion in denying the appellant’s weight claim as “the lack of

corroborating physical evidence does not undermine the victim’s testimony,

found to be credible by the jury”).      Finally, with respect to Appellant’s

argument that the victim did not alert sleeping relatives about any of the

incidents involving Appellant, the victim explained that she did not tell

anybody about the incidents because she “didn’t want anybody to know” and

to “look at [her] differently.” N.T. Trial, 10/4/2017-10/6/2017, at 53. The

trial court also acknowledged that the jury was aware that the victim did not

make prompt complaints following the encounters with Appellant and could

weigh that evidence accordingly. See TCO at 10; see also N.T. at 139-44

                                     -4-
J-S73024-18



(discussing the victim’s failure to notify anyone of the incidents as well as

arguing that there were numerous occupants living in the residence at the

time of the incidents). Additionally, while Appellant contends that none of the

home’s occupants testified to any inappropriate contact between Appellant

and the victim, the victim’s mother and her two stepsisters gave testimony

that Appellant — who was approximately 34 years old at the time — indicated

to them that he liked the sixteen-year-old victim, thought she was attractive,

and wanted to date her.     N.T. at 80-81, 89, 96, 98.     Further, a detective

investigating the case testified that Appellant stated during an interview that

the victim “had a crush on him and he had a crush on her. They would sit on

the couch and cuddle and kiss and watch movies, but he denied any other

sexual activity. [Appellant] also told [the detective] that he did go to [the

victim’s] parents and ask[ed for their] permission to date her.” Id. at 101.

Thus, looking at the evidence adduced at trial, we see no abuse of discretion

by the trial court in determining that the jury’s verdict did not shock its sense

of justice. Therefore, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2019

                                      -5-
                                                                              Circulated 01/08/2019 09 26 AM




       IN TN 11, COURT OF COMMON PLEAS OF
                                          WESTMORELAND COUNTY,
                     PENNSYLVANIA - CRIMINAL DIVISION

   COMMONWEALTH OF PENNSYLVANIA

                        vs.                                     No.    1489 C 2017
         AMOS JARARD TAYLOR,
                      Defendant.


                              OPINION AND ORDER OF COURT
         This matter comes before the Court for consideration of
                                                                 Defendant's post-sentence
  motions that have been filed in the above -captioned case,

  FACTUAL AND PROCEDURAL HISTORY:

        The charges in this matter arise from Defendant's sexual contact
                                                                         with a minor, that
 occurred in the fall of 2016in the City of Arnold, Westmoreland
                                                                 County.
        Defendant was charged by criminal information with one count of rape by
                                                                                forcible
 compulsion, 18 Pa.C.S.A. §3121(a)(1), one count of involuntary
                                                                deviate sexual
intercourse by forcible compulsion, 18 Pa.C,S.A. §3123(a)(1), one
                                                                  count of sexual
assault, 18 Pa.C.S,A. §3124.1, one count of indecent assault by
                                                                forcible compulsion, 18
Pa.C.S.A. §3126(a)(2), one count of indecent assault without consent,
                                                                      18 Pa.C.S.A.

§3126(a)(1), and one count of corruption of minors, 18 Pa.C.S,A.
                                                                 §6301(a)(1)(ii).
Defendant proceeded to a jury trial on October 4, 2017, represented by
                                                                       Attorney John
Sweeney. Defendant was found guilty of sexual assault, indecent
                                                                assault without consent,



                                            1
and corruption of minors. He was found not guilty of rape, involuntary deviate sexual

intercourse, and indecent assault, forcible compulsion.

            Defendant was sentenced on January 2, 2018 to an aggregate period of

incarceration of 4-10 years, Attorney John Sweeney filed timely post-sentence motions.

Shortly thereafter, Defendant filed a motion for new counsel, which the Court granted.

The Court appointed Attorney Kenneth Noga to represent Defendant on March 2, 2018.

Attorney Noga filed supplemental post -sentence motions                           on March 12, 2018, The

following testimony was offered at trial;

            Victim M.M. testified that at the time of the instant offenses, she resided with her

mother, stepfather, two younger sisters, older brother, two stepsisters, and Defendant in a

duplex at 1710 Riverside Drive, (11 41), She was approximately 16 years old, (11 41).

She stated that late one evening, she, Defendant, and her stepsister Cassie were watching

a movie in the living room. (TT 46).1 Cassie was sitting on a couch between M.M. and

Defendant, but eventually moved to another couch in the same room to tend to her baby.

ft( 1   l   46). At some point during the movie, Cassie "dozed off," and M.M. stated that she

"felt someone on top of" her, whom she identified as Defendant. (TI 47). Defendant told

M.M. that he wanted her, while M.M. replied, "I don't want you," (11 47). M,M. then

left the room to drink a glass of water, and when she returned, Defendant "tried to do

oral" on her. (TI' 48). M.M. was able to extricate herself from the situation by repeatedly

kicking Defendant and then retreating her bedroom, (TT 48).



 Numerals in parenthesis preceded by the letters "TT" refer to specific pages of the transcript of the testimony
presented at trial, held October 4-6, 2017, and made a part of the record herein,

                                                          2
       M.M. also testified that at some point, she moved into a new bedroom in the attic

of the duplex.   (1   1   49). As she was getting ready for bed one evening, she "kept hearing

noises... like the old wooden steps going up to [the] room,"       (1"1   49), She also heard the

door squeak open, (TT 49). She did not see anyone, but again heard the noises. (TT 49),

She then saw "a shadow figure" that "tripped" and "landed on [her] bed." (TT 50). M.M,

identified this individual as Defendant. As Defendant climbed on top of her, M.M. told

him that she did not want him, and tried to call for her mother. (71' 50). M.M.'s mother

did not hear her, however, and at that point,          KM. testified that Defendant "stuck      his

penis inside [her] vagina." (11 50).


       M.M, also testified about an incident in which Defendant attempted to assault her

while she was showering, She stated that Defendant stepped into the shower naked, and

pinned her against the wall, (TT 52). M.M. threw a soap bottle at Defendant, and was

able to leave the room. (TT 52).


       M.M. testified that she did not tell anyone about these incidents because she did

not want anyone to look at her differently. (TT 53). She eventually told her stepsister,

Danna, that she was "upset," and Danna began to "[put the] pieces together."             (1"1   53).

Danna told   a   school guidance counselor about her suspicions, and after M.M. was called

into to her guidance counselor's office, she eventually informed school officials that

Defendant had sexually assaulted her. (71' 55). M.M, also testified that Defendant told

 her that her parents said it was "okay" for M.M. and Defendant to date, but that her

mother denied making that statement, (71' 54),

                                                   3
      Danna Kelly, M.M.'s stepsister, testified that while Defendant was living with

them on Riverside Drive, he often commented on M.M. Specifically, he said that she was

beautiful and that he "thought he loved her." (TT 80-81). Danna also testified that

Defendant would often go into MM.'s bedroom and "move her stuff around." (TT 81).

At some point, M.M. told Danna that Defendant had touched her inappropriately, and "it

went from just the touching to she said he had raped her," (TT 82). Danna immediately

informed the principal at her school, who talked to M.M. about the information and

contacted her parents. (TT 82).

       Shelia Kelly, M.M.'s mother, testified that she lcnew Defendant because her

husband had known him "since he was           a   baby." (17 88). She stated that she agreed to Jet

Defendant move in with her family in the fall of 2016. (TT 89). Approximately two

weeks after Defendant arrived, he asked her whether he could date M.M. (TI' 89). Shelia

informed him that he could not date MM., since she was a minor, (TT 89). Defendant

responded that "age   is   just   a number." (TT 89). Sheila reiterated that at no   point did she

say Defendant could date M.M. (TT 90). She also testified that when she received a

phone call from M.M.'s school about Defendant's abuse, she told Defendant that he had

to leave and that he was no longer permitted in the home. (TT 90).


       Cassie Kelly, M.M.'s stepsister, testified that Defendant informed her that MM.

"was pretty," that "he liked her," and that he wanted to date her. (TT 96). She testified

that Defendant would "sometimes bring up...flaws about" M.M.'s boyfriends, and

sometimes mentioned that they should not be together.           (11   97).



                                                     4
      Detective Robert Weaver testified that as part of his investigation, he met with

M,M,, her family members, and Defendant. (TT 100). Detective Weaver testified that

Defendant informed him that he and M.M. would "cuddle and kiss," but denied "any

other sexual activity." (IT 101). Detective Weaver also stated that Defendant told him

that he did ask M,M.'s parents for "permission to date her" and that "they mutually

decided that he shouldn't date her," (11 101), Detective Weaver testified that Defendant

told him he was aware of M.M,'s age, (Ti' 101),


      Defendant testified that he resided with MM. and her family in 2016, when he

was approximately 34 years old. He stated that he moved in with the family because he

was experiencing   a   difficult time in his life after the death of his mother, and that along

with being friends with M.M.'s stepfather, he also had     a   working relationship with him in

                                                                                     slept
the construction field. (TT 119-20), He stated that while he resided at the home, he

on the living room couch, (TT 122),


    He stated that he never asked M,M,'s parents for permission to date their daughter,
                                                                                   one
 and that he had had informed Detective Weaver that "everybody in the house hugged
                                                                              "like
 another," (11 122-23). He averred, however, that they only hugged each other

 family," (TT 123), He testified that he never attempted to initiate any sexual encounter
                                                                            or having
 with M.M. (TT 124). He also denied attempting to assault her in the shower

 intercourse with her in her bedroom, (TT 124). He also stated that he knew M,M, was
                                                                                     16


 when they lived together, (11 127),




                                                5
        In his post -sentence motions, Defendant avers that there was not sufficient

evidence to convict him of the aforementiOned offenses. In the alternative, he believes

that his conviction was against the weight of the evidence because M,M.'s testimony

contained "clear inconsistencies" and should not have been found to be credible.

Moreover, he states that M.M. "had opportunity to report the allegations to family

members" while away from the residence, and the fact that she did not do so "further

undermin[es] the credibility of her testimony."

        ANALYSIS:


   I.      WHETHER THERE WAS SUFFICIENT EVIDENCE TO CONVICT
           DEFENDANT OF THE OFFENSES CHARGED?
        Defendant first avers that there was not sufficient evidence to convict him of any

of the offenses for which he was convicted. In reviewing       a   sufficiency of the evidence

claim, a court must:

               [D]etermine whether the evidence admitted at trial, and all
               reasonable inferences drawn therefrom, when viewed in a
               light most favorable to the Commonwealth as verdict winner,
               support the conviction beyond a reasonable doubt. Where
               there is sufficient evidence to enable the trier of fact to find
               every element of the crime has been established beyond a
               reasonable doubt, the sufficiency of the evidence claim must
               fail.
               Comm.    v. Feliciano, 67 A.3d 19, 23-24 (Pa.Super.2013),
               citing Comm. v. Stokes, 38 A.3d 846, 853-54
               (Pa.Super.2011) (internal citations and quotations omitted).

        Further, the evidence presented at trial need not preclude every possibility of

innocence. The Superior Court in Feliciano established that:

                   fact -finder is free to believe all, part, or none of the evidence
           presented. It is not within the province of this Court to re -weigh the
          evidence and substitute our judgment for that of the fact -finder. The
          Commonwealth's burden may be met by wholly circumstantial
          evidence and any doubt about the defendant's guilt is to be
          resolved by the fact finder unless the evidence is so weak and
          inconclusive that, as a matter of law, no probability of fact can
          be drawn from the combined circumstances. Additionally, in
          applying the above test, the entire record must be evaluated and all
          evidence actually received must be considered.
           Id. (emphasis added).

      Defendant was convicted of one count of sexual assault. A person is guilty of

sexual assault if the defendant had either vaginal or oral sex with the victim, that such

intercourse occurred without the victim's consent, and the defendant acted knowingly or

recldessly with regards to the victim's consent. 18 Pa,C.S.A, §3124,1.


      M.M, testified that on one occasion, Defendant entered her bedroom at night,

climbed on top of her, and "stuck his penis in my vagina." (TT 50). M,M. testified that

she informed Defendant that she did not want him, and told him to leave her room. (TT

50). When Defendant would not leave, MM, attempted in vain to call for her mother.

(TT 50). Certainly, the Commonwealth's case relies on M,M.'s testimony; however, a

victim's uncorroborated testimony can be sufficient to convict      a    defendant of sexual

assault, See, e.g., Comm.   v.   CasteMan, 889 A,2 1228, 1232 (Pa.Super. 2005). For these

reasons, there was sufficient evidence to convict Defendant of sexual assault.


       Defendant was also convicted of one count of indecent assault without consent. A

defendant is guilty of this offense if he or she has indecent contact with an individual or

causes the individual to have indecent contact with the defendant without consent of the

individual.   18   Pa.C.S.A, §3126(a)(1). Section 3101 defines indecent contact as "[alny

                                               7
touching of the sexual or other intimate parts of the person for the purpose of arousing or

gratifying sexual desire, in either person,"   18   Pa.C.S.A. §3101. The Superior Court has

held that the language of the statute includes both "sexual" and "other intimate parts" as

possible erogenous zones for purposes of prosecution. Therefore, the phrase "other

intimate parts" cannot refer solely to genitalia, as such a construction ignores the

distinction between "sexual" and "other intimate parts," making the latter term redundant.

Comm.   v.   Capo, 727 A.2d 1126, 1127 (Pa.Super. 1999).


        As discussed, supra, M.M, testified that Defendant climbed on top of her in her

bed and engaged in vaginal intercourse without her consent, (11 50). M.M. also testified

that while she was showering, Defendant walked into the shower naked and pinned her

against the wall, (TT 52). Moreover, Defendant also climbed on top of M.M. while they

were watching a movie, and attempted to perform oral sex on her. (TT 47-48). These

encounters constitute sufficient evidence to establish that Defendant had indecent contact

with M.M. for his own sexual gratification for purposes of committing indecent assault,


        Finally, Defendant avers that there was insufficient evidence to convict him of

corruption of minors. A defendant is guilty of this offense if the defendant is 18 years or

older, and, by any course of conduct in violation of Chapter 31 (relating to sexual

offenses) corrupts or tends to corrupt the morals of any minor less than 18 years of age,

 or who aids, abets, entices or encourages any such minor in the commission of an offense

 under Chapter 31.   18   Pa.C.S.A. §6301(a)(1)(ii).




                                                8
         M.M. testified that she was 16 years old at the time the offenses were committed,

while Defendant testified that he was approximately 34 years old. (IT 118). Defendant

also conceded that he knew M.M.'s age. (11 127). Certainly, attempting to perform oral

intercourse and having vaginal intercourse with         a   minor would fall under the conduct

prohibited by the above statute. For these reasons, there was sufficient evidence to

convict Defendant of corruption of minors.


   II.      WHETHER DEFENDANT'S CONVICTION WAS AGAINST THE
            WEIGHT OF THE EVIDENCE?
         Defendant also avers that his conviction was againSt the weight of the evidence.

Specifically, he argues that the victim's testimony should not have been found credible as

he believed there existed clear inconsistencies between her testimony at the time          of the

trial and that which she offered at the preliminary hearing. He also avers that the alleged

victim had opportunity to report the allegations to family members, as she was away from

the residence for several weeks at her grandmother's residence.

         When   a   defendant raises a weight of the evidence claim, it is a trial court's role to

determine whether "notwithstanding all the facts, certain facts are so clearly of greater

weight that to ignore them or to give them equal weight with all the facts             is to   deny

justice." In re LB., 106 A.3d 76, 95 (Pa. 2014). A trial court should award         a new trial   if

the verdict of the fact-finder "is so contrary to the evidence as to shock one's sense of

justice and the award of a new trial         is imperative so   that right may be given another

opportunity to prevail." Id. Moreover, "[a] weight of the evidence claim concedes that the

evidence is sufficient to sustain the verdict, but seeks a new trial on the ground that the

                                                  9
evidence was so one-sided or so weighted in favor of acquittal that                a   guilty verdict shocks

one's sense of justice." Comm.        v.   Lyons, 79 A.3d 1053, 1067 (Pa. 2013).

       It   is    well -established        that   "the        [trier)   of fact,   while    passing   upon

the credibility of witnesses and the weight of the evidence produced, is free to believe all,

part or none of the evidence." Comm.              v.   Hensley, 24 A.3d 410, 416 (Pa.Super. 2011),

Defense counsel certainly elicited during cross-examination discrepancies between

M.M.'s testimony during the preliminary hearing and during trial. For instance, defense

counsel asked the following at trial:

                 Defense counsel: You had said your recollection was that the
                 bedroom episode happened before or after you came back
                 from Delaware, right?
                 M.M,: Correct.
                 Defense counsel: I'm going to show you this transcript again
                 and I want you to read from line 22, page 8 through page 9.
                 [Witness reviews transcript]
                 Defense counsel: And does that refresh your recollection
                 about when you went to Delaware?
                 M.M.: That was, like, three days before Delaware.
                 Defense counsel; And you told us at the magistrate's that
                 bedroom incident happened three days before you went to
                 Delaware?
                 M.M.: Yes.
                 Defense counsel: Does that refresh your recollection?
                 M,M.: About that? Not really. My memory is really bad.
                 (TI' 70-71).

       Moreover, the Court instructed the jury that the fact that M.M. did not make a

prompt complaint did not necessarily make her testimony unreliable, but "may remove it

from the assurance of reliability accompanying the prompt complaint or outcry that the

victim of a crime such as this would ordinarily be expected to make." (TT 173). Thus,

based on M.M.'s testimony, defense counsel's cross-examination, and the instructions

                                                         10
given by the Court, the jury determined that M,M.'s testimony was credible in that it

established Defendant's guilt beyond a reasonable doubt at several counts. It is not the

Court's role to disturb the jury's credibility determinations. Based on the Court's own

independent review of the record, the guilty verdict did not shock the Court's sense of

justice, nor was it the result of pure conjecture. As such, Defendant's weight of the

evidence claim must fail.




                                            11
       EN   TIM COURT OF COMMON PLEAS or -vvs-rivfortnx-Arrip coorm,
                             PENNSYLVANIA - CRIMINAL
                                             DIVISION


COMMONWEALTH OF PENNSYLVANIA
                                                                         No.   1489 C 2017
                             vs.

            AMOS JARARD TAYLOR,
                          Defendant.


                                                 ORDER OF COURT

                                                                                            in the
            AND NOW, this           /752      day of April, 2018, for the reasons set forth

                                                                      are hereby DENIED.
preceding Opinion, the Defendant's post-sentence motions

                                                             Superior Court of Pennsylvania
            The Defendant is notified that any appeal to the

from this court's denial of his Post -Sentence
                                               Motions must be filed within thirty (30)

days from the date of this Order of Court.



                                                    BY THE COURT:




                                                       Rita Donovan Hathaway, President Judge
ATTEST:


Clerk of Courts


c.c.        File
            Rebecca Calisti, Esq., Assistant District Attorney
            Kenneth F. Noga, Esq., Counsel for Defendant
            Pam Neiderhiser, Esq., Court Administrator's Office


                                                           12